Citation Nr: 1423249	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-24 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis with chronic liver disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) from December 2007 and June 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In October 2013, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The newly reopened issue of entitlement to service connection for an acquired psychiatric disability and the issue of entitlement to service connection for hepatitis with chronic liver disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed December 1997 rating decision, the RO denied service connection for an acquired psychiatric disability (PTSD or other psychiatric disorder).  

2.  Evidence received subsequent to the December 1997 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the December 1997 RO decision that denied service connection for an acquired psychiatric disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Notice was provided in December 2007 and September 2008.

In an October 2013 statement, the Veteran requested a copy of his STRs in accordance with the Freedom of Information Act (FOIA).  However, in April 2014, the Veteran stated that he wished to cancel his request for his records, and wished to have the Board proceed to adjudicate his claim.  Therefore, the Board considers the Veteran's request for records under FOIA to be withdrawn, and no further action by VA with regard to the FOIA request is required.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

Analysis

Historically in December 1997, the RO denied the Veteran's claim for service connection for PTSD or another psychiatric disorder.  The Veteran did not appeal the denial and it became final.


Evidence of record at time of last final denial in 1997

The Veteran's November 1972 report of medical examination for entrance purposes reflected that he had a head injury two years earlier with no sequalae.  August and September 1973 STRs reflect that the Veteran sought treatment for headaches.  It was noted that he had been rejected for the draft because of headaches, and that there was probable fraudulent enlistment into the Marine Corps because the Veteran failed to mention a history of headaches on his DD 93. 

An undated report of examination for Med-A-VAC purposes reflected that the Veteran had abnormal neurologic and psychiatric systems.  It was noted that he had a dull affect and intellect.  It was also noted that he was "drug dependent, psychologically [and] possibly physically."  It was recommended that the Veteran enter a drug rehabilitation program.  

A May 4, 1974 STR reflected that the Veteran reported a head injury four years earlier (pre-service) when he had been rendered unconscious. 

A July 19, 1974 STR reflected that the Veteran had a past medical history of severe frontal headaches in childhood which caused him to lose time from school.  It was further noted that he had been in a car wreck with traumatic injury to the head and with hospitalization and a severe concussion.  It was noted that since arriving in Okinawa nine months earlier, the Veteran had a past history of drug involvement with a case of hepatitis.  It was noted that at the present time, the Veteran was waiting to go to rehabilitation for drugs.  

The Veteran's September 1974 report of medical examination for discharge purposes reflected that the Veteran's neurologic and psychiatric systems were normal.  

An August 1981 Review Hearing record reflected that the Veteran was serving 45 years for attempted robbery with a deadly weapon and assault with intent to murder a police office.  It reflected that the Veteran had been addicted to heroin and had used marijuana.  It was noted that he had been hospitalized in Jacksonville, Florida for detoxification.  The record reflected that the Veteran reported that "due to a service related injury to his ribs, he was given morphine to ease the pain and that as a result of the use of morphine for his injury; he developed an addiction to drugs "culminating in a heroin addiction."

A post service January 1992 Division of Parole and Probation record reflected that the Veteran was referred for treatment for drug therapy.  

A Maryland House of Correction record reflected that the Veteran presented the personality profile of an immature, narcissistic and self-indulgent individual.  

A February 1997 statement from a VA staff psychiatrist reflected that the Veteran is suffering from adjustment disorder with depression and anxiety. 

In a written statement entitled "Brief History", the Veteran stated that he was discharged to his "drug habit".  He reported that his "starting point" for drugs was when he was in boot camp at Parris Island and fractured both his legs.  He reported that he was given pain killers so he could continue training.  He also stated that while in Okinawa, he had been given pain killer medication and medication for sleeping due to a painful fungus of his foot.  He reported that he started using drugs heavily in Japan.

Evidence of record since the last final denial

Evidence received since the last final denial reflects that the Veteran has reported that he has been hearing voices and seeing visions (See May 2001 Psychological Consultation & Treatment Center), and reflects that he has been diagnosed with adjustment disorder with anxiety (See September 1996 consultation sheet), schizophrenia (See February 2002 Treatment plan and November 2004 Maryland Department of Public Safety record), PTSD (See October 2000 Forensic Evaluation, Mental Health Division, FCI Butner, North Carolina), and adjustment disorder due to marital and job stresses in September 1996 (See August 2000 Psychological Consultation & Treatment Center).

The Veteran contends that while stationed overseas, he was in a Japanese restaurant when three white U.S. Marines called him racial slurs, struck him with a blunt object to the brain, and beat and kicked him, causing significant and unavoidable pain, causing him to have PTSD. 

A USARJ Form 993EJ (General Release - Private Settlement) reflects that on June 11, 1974, an individual, K.S. accepted 14,000 [yen] in satisfaction for an undated incident involving the Veteran.  

The Veteran's service personnel records reflect that in July 1974, authorization was granted for the Veteran to be medevac'd and undergo rehabilitation at the U. S. Naval Drug Rehabilitation Center (USNDRC).  He was a resident at USNDRC from September 6, 1974 through October 31, 1974 (with the exception of some unauthorized absence). 

The service personnel records also reflect nonjudicial punishment for the Veteran, due to being Absent without Leave (AWOL) in August 1974, and for Unauthorized Absence (UA) in October 1974, November 1974, and December 1974.  He was also given nonjudicial punishment for June 22, 1974 incidents of disobeying a lawful order, resisting arrest, and assault.  He was also given nonjudicial punishment for UA, and disrespectful attitude.

Old and new evidence of record considered as a whole

Since the last final denial, the Veteran has had additional psychiatric diagnoses of schizophrenia, and PTSD.  In addition, he has alleged a stressor of being beaten in service.  For purposes of re-opening the claim, the evidence is considered credible.  Thus, new and material evidence has been received. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  



ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, the claim is reopened, and the appeal is allowed to this extent.


REMAND

De Novo analysis of reopened claim (acquired psychiatric disability)

The Board finds that further development is necessary prior to Board adjudication. 

The records reflect that the Veteran is in receipt of Social Security Administration (SSA) benefits.  VA should attempt to obtain pertinent SSA records, if any, and associate them with the claims file. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The service personnel records reflect that the Veteran was in rehabilitation at the USNDRC from September 6, 1974 through October 31, 1974.  Some military medical facilities have maintained separate clinical records for in-patient treatment.  These records are independent from, and not filed with, the individual military medical record, and are ultimately retired to the National Personnel Records Center (NPRC) where they are filed by year and place of treatment.  VA should attempt to obtain USNDRC in-patient rehabilitation records, if any, for the Veteran.  

The Veteran contends that in June 1974, U. S. Marines assaulted him at a Japanese restaurant and that the military police responded.  VA should attempt to obtain military police records, to include blotter reports, for June 1 through June 12, 1974 for the Veteran, either as the suspect or a victim, if possible, based on an incident in Japan, involving Seishu Kin.  (See USARJ Form 993EJ.)  (The Veteran alleges that the incident occurred on June 11, 1974, the date of the settlement; however, the Board finds that a more expanded search of dates may be beneficial.)

When a stressor claimed by a Veteran is related to personal assault, VA should informed him that corroborating evidence may come from sources other than STRs.  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) (2013) must be included in notice to the Veteran.

Thereafter, if there is competent credible evidence which corroborates the Veteran's in-service stressor, or competent credible evidence that indicates that the Veteran has an acquired psychiatric disability, a VA examination and opinion may be useful to the Board.

Finally, VA should ensure that the Veteran has been notified of the evidence which may support his claim as noted in 38 C.F.R. § 3.304(f)(5).

Hepatitis 

In a June 2013 rating decision, the RO denied service connection for hepatitis C.  In an October 2013 statement, the Veteran indicated that he disagreed with the denial of service connection for hepatitis C.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA PTSD personal assault stressor notice letter pursuant to 38 C.F.R. § 3.304(f)(5) (2013).  The letter should inform the Veteran that corroborating evidence may come from sources other than STRs.  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) (2013) should be included.

2.  Contact the Social Security Administration (SSA) and attempt to obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

If the above requested records are unavailable, associate a formal finding of unavailability with the claims file.

3.  Contact the NPRC, or appropriate repository, and attempt to obtain copies of all pertinent drug rehabilitation records for the Veteran from the U. S. Naval Drug Rehabilitation Center (USNDRC) (Jacksonville, Florida) from September 6, 1974 through October 31, 1974.  

If the above requested records are unavailable, associate a formal finding of unavailability with the claims file.

4.  Contact the appropriate repository, and attempt to obtain military police reports, from June 1 through June 12, 1974 involving the Veteran, as a suspect and/or victim, and Seishu Kin, or the property of Seishu Kin, in Japan, while the Veteran was assigned to M Battery, 4th Battalion, 12th Marine, 3rd Marine Division.  (See USARJ Form 993EJ.)  

If the above requested records are unavailable, associate a formal finding of unavailability with the claims file.

5.  Thereafter, if there is competent credible evidence which corroborates the Veteran's in-service stressor, or if there is competent credible evidence that indicates that the Veteran has an acquired psychiatric disability causally related to service, obtain a VA examination.  The clinician should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  The examiner should provide a complete rationale for any opinion provided.  

6.  After conducting any additional development deemed necessary, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as warranted.

7.  Issue a statement of the case pursuant to the notice of disagreement received in October 2013 as to the June 2013 rating decision, which denied entitlement to service connection for hepatitis with chronic liver disease.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


